DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 2, the prior art of record does not anticipate or render obvious the limitations: “wherein the shield can comprises a lower shield can having a seating groove in which a lower portion of the cable is seated and an upper shield can having a seating groove in which an upper portion of the cable is seated and covering the lower shield can”, when combined with the rest of the limitations of claim 2.  Claim 2 is therefore allowable.
Claims 4-5 and 7-8 include all the limitations of claim 2 and are therefore also allowable.

With regard to claim 3, the prior art of record does not anticipate or render obvious the limitations: “wherein the plurality of signal pins are arranged in parallel to each other and wherein the shield can comprises a shielding wall that shields between adjacent signal pins”, when combined with the rest of the limitations of claim 3.  Claim 3 is therefore allowable.

With regard to claim 6, the prior art of record does not anticipate or render obvious the limitations: “wherein the shield can comprises: a lower shield can having a seating groove in which a lower portion of the cable is seated and a seating groove in which the second section of the first insulating member is seated; and an upper shield can covering the lower shield can and having a seating groove in which an upper portion of the cable is seated and a seating groove in which the first section of the first insulating member is seated”, when combined with the rest of the limitations of claim 6.  Claim 6 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831         
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831